NOT DESIGNATED FOR PUBLICATION

                                               No. 123,891

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          STATE OF KANSAS,
                                              Appellee,

                                                     v.

                                     CHRISTOPHER W. PARRISH,
                                            Appellant.


                                    MEMORANDUM OPINION

        Appeal from Sedgwick District Court; DAVID J. KAUFMAN, judge. Opinion filed August 5, 2022.
Appeal dismissed.


        Kasper Schirer, of Kansas Appellate Defender Office, for appellant.


        Lance J. Gillett, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before WARNER, P.J., HURST, J., and TIMOTHY G. LAHEY, S.J.


        PER CURIAM: Christopher Parrish appeals the district court's decision to revoke his
probation. While this appeal was pending, the State notified this court that Parrish had
completed his underlying prison sentence. Parrish argues that we can still decide the
claims he raises in his appeal, however, because if he were placed back on probation, he
might have the opportunity to elect whether the jail credit from this case should apply in a
separate case he has pending. But because Parrish finished serving his prison sentence,
we have no authority to place him back on probation. We thus dismiss his appeal as
moot.



                                                     1
                        FACTUAL AND PROCEDURAL BACKGROUND

       In 2016, Parrish pleaded guilty to two Kansas Offender Registration Act (KORA)
violations after he did not report a new email address and phone number to the State, as
KORA required. At sentencing, the district court granted a downward departure to
probation, with a 60-month underlying prison term.


       Parrish struggled on probation. He regularly tested positive for marijuana, leading
to two probation-violation hearings and multiple sanctions. Parrish ended up serving two-
and three-day jail sanctions, but in both violation hearings the district court continued
probation and ordered a new drug and alcohol evaluation.


       In 2018, the State moved to revoke Parrish's probation based on five new
probation-violation allegations. The State alleged that Parrish


          • failed to attend drug and alcohol treatment;

          • failed to report law-enforcement contact;

          • submitted two drug tests positive for marijuana; and

          • committed a new crime, based on new charges for possession of child
              pornography/exploitation of a child.


       Parrish represented himself at the hearing on these alleged violations. He admitted
that he had tested positive during one drug test but disputed the State's other allegations.
Because Parrish had stipulated to one violation, the State did not present any evidence on
its other allegations, and the hearing turned to the appropriate disposition. The district
court then revoked Parrish's probation and imposed his underlying prison sentence. In
doing so, the court bypassed any intermediate sanctions because it believed it had the

                                              2
authority—based on the probation-revocation statute then in effect—to revoke Parrish's
probation since it had resulted from a downward dispositional departure.


       Parrish appealed. While his appeal was pending, the Kansas Supreme Court held
that the provision allowing district courts to bypass intermediate sanctions when
probation resulted from a downward dispositional departure did not apply retroactively.
State v. Coleman, 311 Kan. 332, 332-33, 460 P.3d 828 (2020). Thus, for crimes
committed before July 1, 2017—the date the provision went into effect—district courts
could not bypass intermediate sanctions just because they had granted dispositional
departures. 311 Kan. at 337.


       Parrish's KORA violations occurred before July 1, 2017. Thus, applying Coleman,
this court reversed Parrish's probation revocation. State v. Parrish, No. 121,343, 2020
WL 4379126, at *3 (Kan. App. 2020) (unpublished opinion) (Parrish I). We indicated in
that opinion that because the dispositional-departure exception did not apply, in light of
the one violation found (the positive drug test), "[t]he district court was required to
impose a 120- or 180-day prison sanction before revoking Parrish's probation and
imposing the underlying prison sentence." 2020 WL 4379126, at *3. We thus reversed
Parrish's probation revocation and remanded the matter for further proceedings. 2020 WL
4379126, at *3.


       The district court held a hearing in October 2020 to determine the scope of the
case on remand. Ultimately, the court determined it could reopen the violations stage of
Parrish's probation-revocation proceedings because, although the court had only
proceeded on Parrish's one admitted violation, the State had not withdrawn—and the
court had not ruled on—the other four allegations from the warrant. The court thus set the
case for an evidentiary hearing on the remaining violation allegations.




                                              3
       At the hearing on these violations, the district court heard evidence on all the
remaining allegations, but the focus was on the allegation that Parrish had committed a
new crime. Given the evidence presented, the court found that Parrish had violated his
probation by committing a new crime—based on Parrish's pending child-pornography-
related charges in another case—and deferred disposition to a later hearing.


       At the disposition hearing in early 2021, the district court again revoked Parrish's
probation because the finding that he committed a new crime also allowed it to bypass
intermediate sanctions. See K.S.A. 2014 Supp. 22-3716(c)(8). Thus, the district court
once again imposed Parrish's underlying 60-month prison sentence.


       Parrish again appealed, disputing the district court's interpretation of this court's
earlier mandate and arguing the district court could not reopen the violations stage of his
probation-revocation proceedings on remand. While this appeal was pending, we ordered
the parties to show cause why we should not dismiss the appeal as moot. In our order, we
noted that although the district court had imposed Parrish's 60-month prison sentence in
2021, he had accrued significant jail credit because he had been in jail since 2018. He
also had the possibility of receiving up to 15% good-time credit. Given this extensive
potential credit, it was possible that Parrish already completed his 60-month sentence.


       After we issued the show-cause order, the State responded and notified us of a
change in custodial status under Supreme Court Rule 2.042 (2022 Kan. S. Ct. R. at 18).
In its notice, the State provided a letter from the Kansas Department of Corrections
explaining that Parrish recently completed his prison sentence and had begun postrelease
supervision, though he remains in jail for his other case (which is still ongoing). Parrish
also responded, arguing we should reach the merits of his appeal despite this change.




                                              4
                                        DISCUSSION

       The State argues that this probation-revocation appeal is moot because Parrish has
completed his underlying prison sentence. Parrish responds that this appeal is not moot
because, if he prevails on the merits, he will go back on probation. He argues that if that
were to occur, the jail credit that went toward his sentence in this case could apply to any
sentence in his pending child-pornography case. Parrish also argues that even if the
appeal is moot, this court should nevertheless retain jurisdiction and reach the merits of
his case because the issue he raises—the scope of this court's mandate in Parrish I—is
important and capable of repetition.


       Unlike the legislative and executive branches, Kansas courts do not have the
constitutional authority to issue advisory opinions. State ex rel. Morrison v. Sebelius, 285
Kan. 875, 898, 179 P.3d 366 (2008). Instead, courts decide concrete questions that will
have an actual impact on the parties before us. We "'determine real controversies relative
to the legal rights of persons and properties which are actually involved in the particular
case properly brought before [us] and . . . adjudicate those rights in such manner that the
determination will be operative, final, and conclusive.'" State v. Roat, 311 Kan. 581, 590,
466 P.3d 439 (2020).


       So even if a court case began with an active dispute, courts will generally not
continue to hear the case if the issues presented become "moot." 311 Kan. at 584. An
issue is moot when "'the actual controversy'" has ended, and any judgment that could be
entered "'would be ineffectual for any purpose'" and "'would not impact any of the parties'
rights.'" 311 Kan. at 584. Mootness is not a jurisdictional bar to deciding a case, and a
court may, in its discretion, opt to consider the merits of otherwise moot questions when
the issues presented "are capable of repetition and present concerns of public
importance." 311 Kan. at 590.




                                             5
       Applying these principles, Kansas courts have found that sentencing challenges
become moot after a sentence is completed. See State v. Tracy, 311 Kan. 605, 605, 466
P.3d 434 (2020). The same is true for probation—once a person completes his or her
underlying sentence, a challenge to a probation revocation becomes moot. There is no
longer any "sentence to be suspended." State v. Kinder, 307 Kan. 237, 243, 408 P.3d 114
(2018). "And if there is no sentence, it obviously cannot be exchanged for probation."
307 Kan. at 243; see also State v. Dominguez, No. 123,985, 2022 WL 628138, at *2
(Kan. App. 2022) (unpublished opinion) (district court cannot extend probation after
defendant completes underlying prison sentence); State v. Jenkins, No. 121,370, 2020
WL 3885625, at *2 (Kan. App.) (unpublished opinion) (after defendant completes prison
sentence, issue of whether district court should have imposed probation is moot), rev.
denied 312 Kan. 897 (2020).


       In his response to our show-cause order, Parrish attempts to distinguish Kinder
and these related cases by pointing out that he has two cases to which his jail credit could
apply, not just one. But this argument rests on a faulty premise—that, if successful on the
merits, he would go back on probation. No matter how many ongoing cases Parrish has,
"a defendant in a criminal case cannot be placed on probation if he or she has already
served the underlying term of the sentence." Jenkins, 2020 WL 3885625, at *2. We
cannot reinstate probation on a sentence that no longer exists for appeal purposes. Thus,
because Parrish completed his underlying prison sentence, this probation-revocation
appeal is moot.


       Parrish argues that even if this appeal is moot, we should nevertheless reach the
merits of his claims because the appeal presents an issue of public importance that is
capable of repetition. He asserts that deciding the scope of the Parrish I mandate would
clarify when a district court can reopen the violations stage of a probation-revocation
proceeding on remand and whether res judicata principles bar such a procedure. But the
issues on appeal are case-specific and fact-intensive; they turn on interpreting the


                                             6
language of the mandate from Parrish's first direct appeal, which was based on the
specific facts and circumstances of his earlier probation-revocation proceedings. In other
words, the mandate was tailored to Parrish's case and would provide extremely limited—
if any—meaningful guidance to other courts and litigants.


       In sum, Parrish's appeal challenging the revocation of his probation is moot
because he has completed his underlying prison sentence. Parrish has not demonstrated
that an exception to the mootness doctrine warrants our continued review of his claims.
Because the only judgment we could render in this case "'would be ineffectual for any
purpose, and it would not impact any of the parties' rights,'" we dismiss the appeal. See
Roat, 311 Kan. at 584.


       Appeal dismissed.




                                             7